DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, “the first component” and “the second component” lack antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 11-12, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,024,259 to Treadway in view of US Patent No. 5,310,235 to Seymour et al. (Seymour).
Regarding claim 1, Treadway discloses a system (Fig 1) adapted for protecting temperature sensitive products (intended use) comprising a cover (A) adapted to fit over a product (10), the cover having a first component (22), a second component (20), wherein the first component (22) is capable of covering a top of the product and a portion of a first side of the product, the second component (20) is capable to cover at least a portion of a second side, third side and fourth side of the product, wherein at least one of the first component and second component includes flaps (32, 34) that create an overlap between the first and second component.  Treadway further discloses vent openings (24, 26) between the first (22) and second components (20) but does not teach a closure system that closes the openings between the first and second component.  However, Seymour discloses a system comprising a cover (Fig 2) that fits over a product, the cover having a first component (7), a second component (8) and 
Regarding claim 2, Treadway further discloses first component (22) capable of covering the entire first side of a product and second component (20) covering entire other sides of product.
Regarding claim 4, Treadaway further discloses the cover capable of covering a product as recited.
Regarding claims 11-12, the modified Treadaway teaches the system of claim 1 except for the weight of the cover/components as recited.  However, one of ordinary skill in the art would have found it obvious to optimize the weight of the cover and components to that recited in order to achieve a lightweight but structurally strong cover since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claim 21, Treadaway further discloses first (22) and second (20) components fixed to one another permanently since they are sewn (at 32, 34).
Regarding claim 22, Treadaway further discloses first component (22) comprising a top section (B, Fig 1 below) and a front section (C, Fig 1 below) integrally formed, second component (20) comprising a rear section (D, Fig 1 below), a left side section (E, Fig 2 below), and a right side section (F, Fig 2 below) integrally formed.


    PNG
    media_image1.png
    487
    575
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    404
    487
    media_image2.png
    Greyscale



Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treadaway in view of Seymour and DE 202007014283 to Roder.
Regarding claim 6, the modified Treadaway discloses the system of claim 1 except for the closure system comprising ropes alternately threaded through rings in zig-zag pattern.  However, Roder discloses a cover system (Fig 1) comprising a closure system comprising ropes alternately threaded in zig zag pattern though rings (C).  One of ordinary skill in the art would have found it obvious to substitute the closure system of the modified Treadaway with a functionally equivalent closure system comprising ropes threaded in zig zag pattern between rings on both components as suggested by Roder in order to facilitate attachment and detachment since it has been held that simple substitution on one known element for another In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).
Regarding claim 7, the modified Treadaway teaches the system of claim 6 but does not teach the recited range of the ring distance as recited.  However, it would have been obvious to one of ordinary skill in the art to change the distance and spacing of the rings such that some were closer than others in order to facilitate separation since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treadaway in view of Seymour, Roder and US Patent No. 4,179,950 to Valley.
Regarding claim 8, the modified Treadaway teaches the system of claim 6 and furthermore discloses grommets (metal eyelets, Roder) around the holes but does not explicitly teach the rope being non-elastic.  However, Valley discloses use of non-elastic ropes (11) to fasten cover (2).  One of ordinary skill in the art would have found it obvious to substitute the rope of the modified Treadaway with non-elastic rope as suggested by Valley in order to facilitate attachment since it has been held that simple substitution on one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).
Regarding claim 9, the modified Treadaway teaches the system of claim 8 but does not teach the recited distance of the grommets from the vertical edge of the first component.  However, one of ordinary skill in the art would have found it obvious to adjust the dimensions and spacing of the grommets in relation to the components to the dimension as recited since it Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treadaway in view of Seymour, Roder and US Patent No. 3,371,815 to Macomber.
Regarding claim 10, the modified Treadaway teaches the system of claim 6 as recited except for the ropes comprising a nonelastic section and elastic section, elastic section located with bottom 30 percent of the rope.  However, Macomber discloses a cover with attachments being elastic (26, Fig 1) and inelastic (66, Fig 6).  One of ordinary skill in the art would have found it obvious to utilize elastic and inelastic ropes as suggested by Macomber to attach the components.  The modified Treadaway does not teach the elastic portion to be at the recited bottom 30 percent of the ropes.  However, one of ordinary skill in the art would have found it obvious to optimize the percentage of elastic portions of the rope such that 30 percent was at the bottom in order to facilitate attachment and detachment of the components since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treadaway in view of Seymour and US Patent No. 8,499,533 to Emond et al. (Emond).
Regarding claims 13-14, the modified Treadaway teaches the system of claim 1 but does not teach the components made of polyolefin.  However, Emond discloses a cover of two .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treadaway in view of Seymour, Emond and US 2017/0096283 to Longley et al. (Longley).
Regarding claim 15, the modified Treadaway teaches the system of claim 14 but does not teach the recited solar reflectivity.  However Longley discloses covers with solar reflectivity (€0067) and one of ordinary skill in the art would have found it obvious to incorporate reflectivity to the cover of Treadaway as suggested by Longley in order to reflect radiation.  The modified Treadaway does not teach the recited range of reflectivity.  However, one of ordinary skill in the art would have found it obvious to optimize the reflectivity of the cover and components to that recited in order to achieve a lightweight but structurally strong cover since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treadaway in view of Seymour, Emond and US 2019/0331389 to Cummings.
Regarding claim 16, the modified Treadaway teaches the system of claim 14 but does not teach a layer of fleece with the recited R-value.  However, Cummings discloses covers (Fig 1) comprising fleece material (€0049) for insulation.  One of ordinary skill in the art would have found it obvious to incorporate fleece material to the cover of the modified Treadaway as Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).

Claim 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0260107 to Conti et al. (Conti) in view of Emond.
Regarding claim 17, Conti discloses a system adapted for protecting temperature sensitive products comprising a cover (Fig 1) adapted to fit over a product, the cover having a lid component (12), a lateral component (10), and a closure system (13), wherein the first component is adapted to cover a top of the product and at least a portion of a first side of the product, the second component adapted to cover at least a portion of other sides of product, the closure system adapted to close openings between lid and lateral component and adapted to tighten the cover around the product, wherein the closure system is positioned along a first opening at one vertical edge (A, Fig 1 below) of the lid component and along a second opening at another vertical edge (B, Fig 1 below) of the lid component, wherein independently of the closure, the lid and lateral component are permanently fixed to one another (bottom of flap 12), wherein the first and second component are removable from the product by releasing the closure system and pulling the second component of the cover in horizontal or downward direction away from first side of product.  In particular, since the prior art has the structure of the cover as recited, then it would be capable of functioning with a product as recited.  Conti does not teach the components made of polyolefin.  However, Emond discloses a cover of two .




    PNG
    media_image3.png
    531
    568
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 23-29 allowed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6-16, 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Treadaway discloses a cover wherein first and second component comprise flaps that overlap and form a seam to keep the components permanently fixed together.
Applicant's arguments filed 12/15/2021 with respect to claim(s) 17 have been fully considered but they are not persuasive. Applicant’s argument that it would not be obvious to manufacture the Seymour container out of the recited material is not persuasive because Seymour does not specifically disclose the material the cover is made of and only requires the cover to be visible enough to facilitate covering of the product.  The recited material of claim 17 is polyethylene which is a plastic and plastic is material translucent enough to allow visibility of the product to allow for the cover to facilitate fitting over the product.
Applicant’s arguments, see pg 31 or response, filed 12/15/2021, with respect to claims 23-29 have been fully considered and are persuasive.  The rejection of claims 23-29 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735